Citation Nr: 0925768	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-28  619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
various disabilities, to include bilateral lower extremity 
numbness, a lymph node condition, a hip disability and a low 
back disability from in-service surgical treatment at the San 
Diego Naval Hospital sometime in 1947, 1948 or 1949.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1946 to May 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2008) and 38 C.F.R. § 
20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges he has multiple disabilities, to include 
bilateral lower extremity peripheral neuropathy, a residual 
lymph node condition, a hip disability and a low back 
disability, all as a result on an in-service surgical 
treatment conducted to remove an enlarged lymph node in the 
right groin.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

Here, VA outpatient treatment records indicate complaints and 
treatment for peripheral neuropathy of the bilateral lower 
extremities, degenerative joint disease (DJD) of the lumbar 
spine with radiculopathy and chronic hip pain.  The Board 
notes the outpatient treatment records indicate the Veteran's 
peripheral neuropathy is "likely" secondary to his non-
service-connected diabetes and Monoclonal Gammopathy of 
Uncertain Significance (MGUS).  The Board further notes the 
Veteran was denied multiple times in the past, to include a 
May 1990 Board decision, entitlement to service connection 
for a low back disability on a direct basis. 

On the other hand, the Veteran is currently service-connected 
for right ilio-inguinal nerve impingement with right groin 
scar under the provisions of 38 U.S.C.A. §1151 due to the in-
service surgical treatment.  

In conjunction with the Veteran's service-connected 
disability the Veteran has been afforded multiple 
neurological VA examinations, most recently in July 2004, but 
no VA examination has ever been conducted in regard to the 
other claimed "residuals" of the in-service surgery.

The service treatment records confirm the Veteran had 
enlarged lymph nodes in the neck and groin area while in 
service, but it is unclear whether the Veteran currently has 
a lymph node condition.  The Veteran alleges he suffered with 
bilateral leg weakness and joint pain in the back and hips 
since that time. The medical evidence indicates the Veteran's 
conditions, to include peripheral neuropathy and DJD, are 
"likely" related to other non-service-connected 
disabilities.  In light of the Veteran's testimony and the 
conflicting medical evidence, a VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2005 to the 
present.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran's medical records 
and treatment from the VA medical system 
in Cleveland, Ohio from November 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the above records to 
the extent available, schedule the Veteran 
for appropriate examinations for his 
claimed bilateral lower extremity 
disability, low back disability, hip 
disability and lymph node condition to 
determine the extent and likely etiology 
of any condition(s) found, specifically 
addressing whether the Veteran's 
conditions are related to any incident of 
service, to include the in-service 
surgical treatment to remove an enlarged 
lymph node from his right groin, versus 
any non-service related incident, to 
include his non-service-connected 
diabetes.  Specifically, the examiner(s) 
must render an opinion as to the following 
questions:

(a)  Does the Veteran currently have 
disabilities of the bilateral lower 
extremities, low back, hip or lymph nodes 
directly related to any incident of 
service? 

(b)  Does the Veteran currently have 
disabilities of the bilateral lower 
extremities, low back, hip or lymph nodes 
that were at least as likely as not (1) 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Sand Diego Naval Hospital in 
furnishing the surgical treatment to 
remove an enlarged lymph node from his 
right groin; or (2) is due to an event not 
reasonably foreseeable. The examiner 
should provide a rationale for all 
opinions expressed.

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving all conflicting 
medical opinions.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After the above is complete, 
readjudicate the Veteran's claim, 
specifically considering the criteria 
under 38 C.F.R. § 3.361 (2008).  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

